907 So. 2d 682 (2005)
John MARSHALL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D04-4524.
District Court of Appeal of Florida, Second District.
July 29, 2005.
PER CURIAM.
John Marshall appeals the summary dismissal of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court's order of dismissal because Marshall failed to "affirmatively allege[] that the court records demonstrate on their face an entitlement to [the] relief" sought. Fla. R.Crim. P. 3.800(a).
FULMER, C.J., and NORTHCUTT and VILLANTI, JJ., Concur.